Exhibit 10.2

 

Non-Employee Director Compensation Policy

 

Compensation for our non-employee directors consists of cash and equity awards.
The Compensation Committee periodically reviews the compensation paid to
non-employee directors for their service on the Board and its committees and
recommends any changes considered appropriate to the full Board for its
approval. In February 2019, the Compensation Committee reviewed and recommended,
and the Board approved, that this policy be changed so that the composition of
equity awards under the policy be changed to include a mix of stock options and
restricted stock awards, or RSUs, as described under “—Equity Compensation
Arrangements” below. There was no change made to the cash compensation
arrangements.

 

Cash Compensation Arrangements

 

Each member of our Board, who is not our employee, receives an annual retainer
of $40,000. In addition, our non-employee directors receive the following cash
compensation for Board services, as applicable:

 

 

•

the Board Chair receives an additional annual retainer of $20,000;

 

 

•

the Audit Committee Chair receives an additional annual retainer of $15,000;

 

 

•

the Compensation Committee Chair receives an additional annual retainer of
$7,500;

 

 

•

the Nominating and Corporate Governance Committee Chair receives an additional
annual retainer of $6,000;

 

 

•

an Audit Committee member receives an additional annual retainer of $7,500;

 

 

•

a Compensation Committee member receives an additional annual retainer of
$3,750; and

 

 

•

a Nominating and Corporate Governance Committee member receives an additional
retainer of $3,000.

 

All Board and committee retainers accrue and are payable on a quarterly basis at
the end of each calendar quarter of service. We reimburse our non-employee
directors for travel, lodging and other reasonable expenses incurred in
connection with their attendance at Board or committee meetings.

 

Equity Compensation Arrangements

 

Beginning in 2019, our non-employee director compensation policy provides for
automatic grants of a mix of stock options and RSUs. The equity grant value will
be split approximately equally between stock options and RSUs, and the number of
RSUs will be equal to 50% of the number of stock options. Accordingly, upon
election or appointment to our Board, a new non-employee director will receive
an initial grant of a stock option to purchase 7,500 shares of our common stock,
which will vest as to 1/36th of the shares subject to the option on an equal
monthly basis over a three-year period, and 3,750 RSUs with vesting over three
years with annual cliff vesting for each of the three years. Each non-employee
director who is then serving as a director or who is elected to our Board on the
date of such annual meeting will now receive a grant of a stock option to
purchase 7,500 shares of our common stock, which will vest as to 1/24th of the
shares subject to the option on an equal monthly basis over a two-year period,
and 3,750 RSUs with vesting over two years with annual cliff vesting for each of
the two years.

 

Each of the stock options will be granted with an exercise price equal to the
fair market value of our common stock on the date of the grant. All stock
options and RSUs awarded to our non-employee directors are entitled to full
vesting acceleration as of immediately prior to the effective date of certain
change of control transactions involving us, such as our liquidation or a
dissolution of or an event that results in a material change in the ownership of
our Company.

 

 

 

 